Citation Nr: 0203248	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  00-02 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for herniated nucleus pulposus with degenerative 
arthritis of the lumbar spine, currently evaluated as 40 
percent disabling. 

2.  Entitlement to the assignment of a higher disability 
evaluation for residuals of a fractured right ankle with 
degenerative joint disease, currently evaluated as 20 percent 
disabling. 

3.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for bilateral hearing loss. 

4.  Entitlement to an increased rating for bronchitis, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
September 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied disability benefits 
beyond those set forth on the first page of this decision and 
which denied entitlement to TDIU. 

The case was previously before the Board in July 1997, which 
continued 10 percent disability evaluations for the veteran's 
lumbar disability, established a 10 percent evaluation for 
the right ankle disability and which continued a 
noncompensable evaluation for hearing loss.  Thereafter, the 
case was appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "Court"), and, pursuant to a 
joint motion, the Board's decision was vacated and remanded 
for further development.  The case was again before the Board 
in October 1998, at which time it was Remanded consistent 
with the Court's Order.  Pursuant to an August 1999 rating, 
the assigned evaluation for the veteran's right ankle was 
increased to 20 percent disabling and the evaluation for his 
lumbar disability was increased to 40 percent disabling.  The 
case is once again before the Board for appellate 
consideration of the issues on appeal.  

The Board is undertaking additional development on the issues 
pertaining to increased evaluations for the veteran's lumbar 
and ankle disabilities, the claim for increased rating for 
bronchitis and the claim for TDIU pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After 
providing the notice and reviewing any response thereto, the 
Board will prepare a separate decision addressing these 
issues.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's hearing loss claim has been developed by the 
RO.  

2.  Audiological examinations in 1995-1999 revealed Level I 
loss of auditory acuity in the right ear and loss of auditory 
acuity below Level X in the left ear as defined in VA's 
Schedule for Rating Disabilities.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.383, 4.85, 4.87, 
Diagnostic Code 6100 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher (compensable) rating for his service-
connected hearing loss.  As the veteran is appealing the 
initial assignment of a hearing disability rating, the 
severity of the disability will be considered during the 
entire period from the grant of service connection to the 
present time.  See Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999). 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (hereinafter VCAA).  This law 
sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and although it has not been 
expressly considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice on numerous 
occasions as to the evidence needed to substantiate his 
claims, and the RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file in the several rating decisions, statements of 
the case and other correspondence of record.  Moreover, the 
veteran has been provided with appropriate VA examinations.  
There is no indication in the record that there are any 
pertinent outstanding treatment records.  As such, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  As to the 
claim for an increased rating, the present level of 
disability is of primary concern where service connection has 
been established and an increase in the disability rating is 
at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with average hearing 
threshold levels as measured by puretone audiometry tests.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels designated from level 1 for 
essentially normal acuity through level 11 for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board additionally observes that by regulatory amendments 
effective June 10, 1999, substantive changes were made to the 
schedular criteria for evaluating diseases of the ears and 
other sensory organs, as set forth in 38 C.F.R. § 4.87, 
Diagnostic Code 6100-6276.  See 64 Fed. Reg. 25,202-25210 
(1999).  Ordinarily, consideration of the veteran's claim for 
increase under both criteria is required.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, the 
changes were not substantive and do not affect the result in 
this case.  The actual rating criteria remained identical.  
The Board has used the new Diagnostic Code number.

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  
38 C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes 
that "assignment of disability ratings for hearing impairment 
are by mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).

The veteran was afforded a VA audiological examination 
conducted in January 
1995.  At that time, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
45
50
LEFT
20
15
15
50
60

The average decibel loss between 1000 and 4000 hertz was 30 
decibels in the right ear, and 35 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 96 percent in the right ear and 98 percent in the left 
ear.

The veteran was afforded a VA audiological examination in 
January 1999.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
55
55
LEFT
25
10
25
60
65

The average decibel loss between 1000 and 4000 hertz was 36.5 
decibels in the right ear, and 40 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 94 percent in the right ear and 100 percent in the left 
ear.  The examiner commented that the veteran did not mention 
any effect that his hearing loss had on employment.  
Moreover, the examiner noted that word recognition ability 
was excellent at normal conversational levels.  The examiner 
added that the veteran's hearing loss should not have a 
significant effect on his ability to communicate on-the-job 
in a quiet face-to-face setting.

The veteran was afforded another VA audiological examination 
conducted in 

August 1999.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
55
55
LEFT
25
25
30
65
65

The average decibel loss between 1000 and 4000 hertz was 
33.75 decibels in the right ear, and 46.25 decibels in the 
left ear.  Speech audiometry testing revealed speech 
recognition ability of 92 percent in each ear.  

Considering the foregoing, evaluation of the noted findings 
in the context of Table VI of 38 C.F.R. § 4.87 indicates that 
the designation of a level I hearing impairment for both ears 
is appropriate.  The Board notes that a zero percent rating 
is warranted for bilateral defective hearing where the 
puretone threshold in one ear warrants an auditory acuity 
Level I designation, and the other ear warrants a Level I 
designation.  Accordingly, the current findings do not 
approximate a hearing loss disability warranting a 
compensable evaluation.

It has been variously advanced that the veteran's hearing 
loss has interfered with his ability to discern words and has 
restricted his employability.  The veteran's representative 
has also advanced that his hearing loss is painful and 
consideration of the disability pursuant to 38 C.F.R. 
§§  4.40, 4.59 and VAOPGCPREC 23-97 was warranted.  The Board 
initially observes that VAOPGCPREC 23-97 held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under diagnostic codes 5003 and 5257; as such it 
has no applicability to the disability at issue.  Likewise, 
38 C.F.R. §§  4.40, 4.59 pertain to disabilities of the 
musculoskeletal system and are likewise inapplicable to 
hearing loss.  Moreover, it is observed that ear pain has not 
been reported in any examination setting.  Finally, at least 
one examiner commented that word recognition ability was 
excellent at normal conversational levels.  

There is no competent evidence of record which indicates that 
the veteran's hearing loss has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for bilateral hearing 
loss is denied. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 


